Table of Contents UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 Form 10-K ☒ Annual report pursuant to Section13 or 15(d) of The Securities Exchange Act of 1934 For the fiscal year ended December31, 2016 Commission file No. 1-8491 HECLA MINING COMPANY (Exact name of registrant as specified in its charter) Delaware 77–0664171 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 6500 N. Mineral Drive, Suite 200 Coeur d’Alene, Idaho 83815-9408 (Address of principal executive offices) (Zip Code) 208-769-4100 (Registrant’s telephone number, including area code) Securities registered pursuant to Section 12(b) of the Act: Title of each class Name of each exchange on which registered Common Stock, par value $0.25 per share New York Stock Exchange Series B Cumulative Convertible Preferred Stock, par value $0.25 per share New York Stock Exchange Securities registered pursuant to Section 12(g) of the Act: None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes☑ No Indicate by check mark if the registrant is not required to file reports pursuant to Section13 or Section 15(d) of the Act. Yes No ☑ Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months, and (2) has been subject to such filing requirements for the past 90 days. Yes☑ No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes☑
